Citation Nr: 0811882	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  04-07 640A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Timeliness of a substantive appeal following the November 
1997 rating decision, which continued the 10 percent 
evaluation for bilateral flat feet with hallux valgus and 
denied service connection for right knee and hip disorders as 
being due to the service-connected bilateral flat feet with 
hallux valgus.

2.  Entitlement to an evaluation greater than 30 percent for 
bilateral flat feet with hallux valgus.

3.  Entitlement to an effective date earlier than July 20, 
1999, for the grant of a 30 percent evaluation for bilateral 
flat feet with hallux valgus.

4.  Entitlement to an initial rating greater than 10 percent 
for right ankle strain.

5.  Entitlement to an initial rating greater than 10 percent 
for left ankle strain.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from December 1975 to June 
1978 and from January 1979 to January 1983.

This case comes before the Board of Veterans' Appeals on 
appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.

In February 2006 and October 2007, the veteran withdrew his 
request for a hearing before the Board.

The Board notes that the veteran appears to have raised a 
claim of entitlement to a total disability rating based upon 
individual unemployability.  This issue is referred to the RO 
for appropriate action, if needed (the veteran should provide 
additional clarification to the RO).  In any event, the issue 
is not before the Board at this time. 

The claims of entitlement to higher initial ratings for right 
and left ankle strains are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The veteran did not file within the appeal period a 
substantive appeal discussing errors of fact or law with 
regard to a November 1997 rating decision which continued the 
10 percent evaluation for bilateral flat feet with hallux 
valgus and denied service connection for right knee and hip 
disorders, and the RO did not waive timely filing of a 
substantive appeal.

2.  The veteran's bilateral flat feet with hallux valgus is 
not shown to be pronounced in degree with marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement and severe spasm of the tendo achilles on 
manipulation.

3.  Following the November 1997 rating decision, the veteran 
next filed a claim for an increased rating for bilateral flat 
feet with hallux valgus on July 20, 1999.

4.  An increase in disability resulting for service connected 
bilateral flat feet with hallux valgus is not factually 
ascertainable as occurring within one year from the date of 
the increased rating claim filed on July 20, 1999.


CONCLUSIONS OF LAW

1.  The RO's November 1997 rating decision, which continued 
the 10 percent evaluation for bilateral flat feet with hallux 
valgus and denied service connection for right knee and hip 
disorders as being due to the service-connected bilateral 
flat feet with hallux valgus, is final due to failure to file 
a timely substantive appeal.  38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.109, 20.302(b), 20.303 (2007).

2.  The criteria for a disability rating greater than 30 
percent for bilateral flat feet with hallux valgus not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 4.1-4.14, 4.4, 4.45, 4.71a, Diagnostic Code 5276 
(2007).

3.  The criteria for an effective date earlier than July 20, 
1999 for the award of a 30 percent rating for bilateral flat 
feet with hallux valgus have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.105, 
3.155, 3.157, 3.400(o)(2) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Timeliness of appeal

The Board's authority to review an adverse RO decision is 
initiated upon a claimant's submission of a notice of 
disagreement (NOD) and completed by a substantive appeal 
after a statement of the case (SOC) has been furnished.  
38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  A substantive 
appeal consists of a properly completed VA Form 9, "Appeal 
to Board of Veterans' Appeals" or correspondence containing 
the necessary information.  38 C.F.R. § 20.202.  It is well-
established judicial doctrine that any statutory tribunal 
must ensure that it has jurisdiction over each issue before 
adjudicating the merits and that, once apparent, a potential 
jurisdictional defect may be raised by the court, tribunal or 
any party, sua sponte, at any stage in the proceedings.  
Barnett v. Brown, 83 F.3d 1380 1383 (1996).  Within the VA 
regulatory system, the Board is the sole arbiter of decisions 
concerning the adequacy of a substantive appeal.  38 U.S.C.A. 
§ 7105(d)(3); 38 C.F.R. § 20.101(d).

Moreover, the Board's jurisdiction is expressly limited by 
38 U.S.C.A. § 7108, which provides that "[a]n application 
for review on appeal shall not be entertained unless it is in 
conformity with this chapter."  This provision places clear 
limits on the Board's jurisdiction, including its authority 
to make findings of fact and conclusions of law, on matters 
not in conformance with the express requirements of Chapter 
71.

A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction (AOJ) mails the 
SOC to the claimant or within the remainder of the one-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever comes later.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).  For purposes of 
determining whether a substantive appeal has been timely 
filed, the date of mailing of the SOC will be presumed to be 
the same as the date of the SOC and the date of mailing of 
the letter of notification of the determination (the rating 
decision, in this case) will be presumed to be the same as 
the date of that letter.  Id.  

An extension of the 60-day period for filing a substantive 
appeal may be granted for good cause.  38 C.F.R. § 20.303.  
However, the request for an extension must be in writing and 
must be made prior to expiration of the time limit for filing 
the substantive appeal.  Id.

Pursuant to 38 C.F.R. § 3.109, time limits for filing may be 
extended in some cases on a showing of "good cause."  
However, the Court decided in Corry v. Derwinski, 3 Vet. App. 
231 (1992), that there is no legal entitlement to an 
extension of time, but that 38 C.F.R. § 3.109(b) commits the 
decision to the sole discretion of the Secretary.  
Specifically, 38 C.F.R. §  3.109(b) requires that, where an 
extension is requested after expiration of a time limit, the 
required action must be taken concurrent with or prior to the 
filing of a request for extension of the time limit, and good 
cause must be shown as to why the required action could not 
have been taken during the original time period and could not 
have been taken sooner than it was.

A claimant that fails to file a substantive appeal in a 
timely manner, and fails to timely request an extension of 
time, is statutorily barred from appealing the RO decision.  
Roy v. Brown, 5 Vet. App. 554, 556 (1993).  See also YT v. 
Brown, 9 Vet. App. 195 (1996).  

In a November 1997 rating decision, the RO continued a 10 
percent evaluation for bilateral flat feet with hallux valgus 
and denied service connection for right knee and hip 
disorders.

On March 27, 1998, the veteran submitted a NOD with both 
issues, specifically referencing the November 1997 rating 
decision.

The next document of file consists of an SOC on the above-
mentioned issues.  The SOC shows a date of March 25, 1998 
while the cover letter shows a hand-written date of March 26, 
1998.  Notably, both of these dates pre-date the veteran's 
NOD noted above.

The next document of file consists of a VA Form 21-4138 
filing submitted by the veteran on July 20, 1999 which stated 
as follows:

As you know, I did not receive my Statement of the 
Case until a year had passed since I filed by 
Notice of Disagreement.  I filed a NOD in March 
1998 and received my SOC in March of 1999.  In lieu 
of a VA-9 at this time, I would like to have my 
claim re-evaluated.  I am enclosing updated records 
from the Podietrist [sic] and several other records 
that I have highlighted.

On the Statement of the Case that you sent, there 
was no mention of me being examined by VA doctors 
for the Clinic.  I would like to be scheduled for 
examination, due mainly to the fact that the 
records and examinations cited are out dated at 
this stage of my claim.

Thank you for your assistance on this issue.

On September 1, 1999, the RO initiated the development of an 
increased rating claim by scheduling of the veteran for VA 
examination of his feet.

On September 23, 1999, the RO sent the veteran a letter which 
stated as follows:

Please be advised that you did not file a timely 
substantive appeal regarding your appeal of the 
denial of the evaluation of your bilateral flat 
feet, nor for your claim for [service connection] 
for aggravation of right knee and hip arthritis, 
secondary to your [service-connected] flat feet 
(You had 60 days from the date of the [statement of 
the case] mailed on 03-26-99).  We are accepting 
your VA Form 21-4138 and medical reports received 
on 07-20-99, as a reopened claim for an increase in 
your bilateral flat feet, and [] we are scheduling 
you for a VA examination.

Your appeal regarding new and material evidence to 
reopen your claim for S/C for your right hip 
condition is active.

The veteran subsequent filed a VA Form 21-4138 in October 
1999 which stated as follows:

Thank you for your letter dated 9/23/99 in which 
you denied my claim for not responding in a timely 
manner.  I would like to draw your attention to the 
VA 21-4138 dated 7/15/99 in which I told you that 
my SOC was late in getting to me.  This is not my 
fault.  I responded as soon as I knew that I had an 
SOC on my last NOD.

I am asking for reconsideration on my claim.  I am 
enclosing a page from my SMR's that show that I was 
having hip problems while I was in the service.  I 
feel that it was misdiagnosed as a muscle problem 
and not a bone problem.

If you cannot find my claim in my favor, please 
consider this a Notice of Disagreement.

Thank you for your assistance on this issue.

In November 1999, the RO issued an SOC on the issue of the 
timeliness of the substantive appeal on the claim of service 
connection for aggravation of right knee and hip arthritis.

On that same day, the RO also issued a Supplemental SOC 
(SSOC) for the issue of entitlement to an evaluation in 
excess of 10 percent for bilateral flat feet with hallux 
valgus.

In an SOC dated November 2005, the RO determined that the 
veteran had not submitted a timely substantive appeal with 
respect to its November 1997 rating decision, which continued 
the 10 percent evaluation for bilateral flat feet with hallux 
valgus and denied service connection for a right knee and hip 
disorders.

In this case, there is no dispute that the veteran filed a 
timely NOD with respect to the RO's November 1997 rating 
decision denying a rating greater than 10 percent evaluation 
for bilateral flat feet with hallux valgus and denying 
service connection for right knee and hip disorders.  The 
veteran concedes that his SOC was received, at minimum, in 
March 1999.  As a matter of law, the veteran was required to 
submit a timely substantive appeal on these issues within 60-
days of receipt of the SOC.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.302(b).

In this case, there is simply no written document received by 
the RO within 60-days of when the SOC was received by the 
veteran that disputes any issue of law or fact with respect 
to the November 1997 decision or requests an extension of 
time to submit a substantive appeal.  Furthermore, no good 
cause has been shown for failing to file a timely substantive 
appeal.  Clearly, the appeal period for filing a substantive 
appeal on these issues expired in this case.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.302(b).

The only remaining issue for consideration is whether the RO 
waived the time requirements for filing a substantive appeal.  
See Gonzalez-Morales v. Principi, 16 Vet. App. 556, 557 
(2003) (a claimant's failure to file a timely Substantive 
appeal from an RO decision does not automatically foreclose 
an appeal, render a claim final, or deprive the Board of 
jurisdiction unless there was also an indication that the RO 
closed the appeal pursuant to 38 C.F.R. § 19.32).

The Board initially notes that the untimely document 
submitted by the veteran in July 1999 does not meet the 
substantive requirements of a "substantive appeal" for 
either issue.  Specifically, the veteran indicated his intent 
that such document be accepted as a claim for an increased 
rating for his bilateral foot disability, and he did not 
mention the issue regarding his right knee and hip disorders.

Regardless, the RO's September 23, 1999 letter clearly 
reflects its determination that the appeals were closed as to 
all issues, and that the timely filing of a substantive 
appeal had not been waived.  Regardless of the subsequent 
actions of the RO (which were procedurally confusing) the 
fact stands that the RO initially closed out the appeals to 
these issues so that the waiver considerations identified in 
Gonzalez-Morales do not apply.

Simply stated, even if the Board assumes the veteran received 
the SOC on the date he himself indicates that he received the 
SOC (March of 1999), he did not file a timely substantive 
appeal. 

In sum, the Board finds that the veteran did not file within 
the appeal period a substantive appeal discussing errors of 
fact or law with regard to a November 1997 rating decision 
which continued the 10 percent evaluation for bilateral flat 
feet with hallux valgus and denied service connection for a 
right knee and hip disorders, and the RO did not waive timely 
filing of a substantive appeal.  The appeal, therefore, is 
denied.

Increased rating

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Compensation for service-connected injury is limited to those 
claims which show present disability.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  However, separate ratings may be 
assigned for separate periods of time based on the facts 
found.  This practice is known as "staged" ratings."  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Id.  See generally 38 U.S.C.A. 
§ 5110(b)(2).

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990). 

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.

The veteran's bilateral flat feet with hallux valgus is 
currently evaluated as 30 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276, for acquired flatfoot.  This 
rating contemplates "severe" acquired flatfoot bilaterally 
manifested by objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use and characteristic 
callosities.  

A 50 percent rating is warranted for pronounced acquired 
flatfoot bilaterally with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achilles on 
manipulation, not improved by orthopedic shoes or appliances.

The Board notes that competent medical evidence fails to show 
that the veteran's bilateral flat feet with hallux valgus is 
pronounced in degree with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achilles on 
manipulation.

For example, the March 2006 VA compensation examination 
described slight bilateral pes planus, slight tenderness of 
the plantar surfaces on palpation and good Achilles 
alignment.  No spasm of the tendo achilles was noted.  The 
previous VA compensation examination, with addendum in June 
2005, found slight tenderness of the plantar surfaces and 
bilateral slight valgus that could not be manipulated.  There 
were no signs of deformity, such as inward rotation of the 
heel, medial tilting of the talus, marked pronation, forepart 
foot dorsiflexion or foot eversion.  Similarly, VA 
compensation examination in December 2001 showed good weight 
and non-weightbearing alignment of the Achilles tendon with 
tenderness noted on the lateral and plantar aspects of the 
feet.  Again, no spasm of the Achilles tendon was noted.  VA 
compensation in September 1999 also showed good alignment of 
the Achilles tendon with tenderness in the plantar aspects of 
both feet.  

The VA compensation and pension examinations as described 
above provide highly probative evidence against the claim.

The private and VA treatment records document that the 
veteran's feet demonstrate pain with deep palpation of the 
sinus tarsi areas which have been treated with lidocaine 
injections.  The feet also demonstrate some varus heel and 
valgus deformity requiring correction with orthotic shoes.  A 
June 1996 private medical statement, reviewed in the prior 
November 1997 RO decision, reported that the veteran's right 
pes planus could cause his weight line to shift laterally 
causing valgus angulation of his right knee on walking.  
However, none of these records describe the veteran's 
bilateral foot disability as manifesting marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement and severe spasm of the tendo achilles on 
manipulation.  

The private and VA treatment records also provide highly 
probative evidence against the claim.

The Board is also aware that the veteran has submitted 
photographs of his feet and ankles.  As a general matter, the 
Board is not competent to reach any medical conclusions based 
upon the photographs themselves.  See generally Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Nevertheless, the 
Board does not find any proof from these pictures that calls 
into question the conclusions reached by the medical 
examiners in this case.  This evidence has limited probative 
value in this case.

The Board also finds that the veteran's bilateral foot 
disability does not warrant an evaluation greater than 30 
percent based on functional loss due to pain, weakness, 
fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 204-08 
(1995).  VA compensation and pension examination in December 
2001 indicated that the veteran's feet showed signs of 
painful motion and functional limitation due to pain, 
limiting his standing and walking 5 minutes due to pain and 
interfering with his ability to drive, and demonstrated signs 
of painful motion.  There was, however, no evidence of edema, 
instability or weakness.  The most recent VA examination in 
March 2006 also found functional limitations in standing and 
walking secondary to pain.

The veteran's bilateral pes planus disability undoubtedly 
causes functional impairment involving prolonged standing and 
walking due to pain.  It is important for the veteran to also 
understand that the objective medical evidence does not 
clearly support the current evaluation, let alone an 
increased evaluation.  It is also important for the veteran 
to understand that these problems are the basis for his 
current evaluation, which contemplates severe bilateral pes 
planus with pain on manipulation and use accentuated. 

The veteran argues entitlement to a 50 percent rating on the 
basis that his disability is not improved with the use of 
orthotic shoes.  While this may be true, the criteria for the 
next higher rating require that the pronounced symptoms, 
which the veteran does not have, are not improved by 
orthopedic shoes or appliances.  Even in light of this 
evidence, the overall medical evidence demonstrates that 
there is simply no basis to assign a higher rating still 
based on functional loss due to pain, weakness, fatigability, 
or incoordination of the feet based on the objective medical 
evidence.  Id.  VA compensation and pension examination 
findings, rather than supporting the veteran's claim, provide 
highly negative evidence against this claim. 

Based on the above, the veteran's service connected bilateral 
pes planus disability does not meet, or more nearly 
approximate, the criteria for an evaluation in excess of 30 
percent under applicable evaluation criteria for any time 
during the appeal period.  The Board is aware of the 
veteran's complaints as to the effects of his service-
connected disability on his employment.  A VA rehabilitation 
counselor found that the veteran's service connected 
disabilities significantly contribute to his impairment of 
employability, but also that non-service connected factors 
contributed to his barriers to employment.  His 30 percent 
rating contemplates interference with employability and loss 
of working time commensurate with his level of compensation.  
See 38 C.F.R. § 4.1.  Furthermore, he has been separately 
awarded compensation for referred pain to the right and left 
ankles.  

The Board finds that there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
the service-connected disability at issue, that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

As the preponderance of the evidence is against the veteran's 
claim, the doctrine of reasonable doubt is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Hence, the 
appeal must be denied.

Earlier effective date

The RO has awarded the veteran a 30 percent rating for 
bilateral flat feet with hallux valgus effective July 20, 
1999.  As reflected above, this date corresponds with the 
veteran's filing of a VA Form 21-4138 which constituted a 
claim for an increased rating.

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  When an application for disability compensation is 
received within one year of the date of the veteran's 
discharge or release from service, the effective date of such 
award shall be the day following the veteran's release.  
38 U.S.C.A. § 5110(b)(1). 

An increase in disability compensation may be granted from 
the earliest date on which it is factually ascertainable that 
an increase in disability occurred if the claim for an 
increase is received within one year from that date.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  When the 
increase in disability occurred prior to one year from the 
date of filing, an effective date of award cannot be awarded 
prior to the date of the application.  Harper v. Brown, 10 
Vet. App. 125, 126-27 (1997); 38 C.F.R. § 3.400(o)(2); 
VAOPGCPREC 12-98 (Sept. 23, 1998).

The term "application," while not defined in the statute, 
is broadly construed by regulation to include "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  Where a formal claim has 
already been allowed, certain submissions will be accepted as 
an informal claim such as a report of examination or 
hospitalization by the VA.  38 C.F.R. §§ 3.157(b)(1)-(b)(3).  
Furthermore, any communication or action indicating an intent 
to apply for VA benefits from a claimant or representative 
may be considered an informal claim provided that such 
informal claim identify the benefit being sought.  38 C.F.R. 
§ 3.155(a).  See Brannon v. West, 12 Vet. App. 32, 34 (1998).

In determining the effective date of award, the Board is 
required to look to all communications in the file which may 
be construed as a formal or an informal claim and, then, to 
all other evidence in the record to determine the "earliest 
date of which," within the year prior to the claim, the 
increase in disability was ascertainable.  Quarles v. 
Derwinski, 3. Vet. App. 129, 134 (1992).

Appellate review of a rating decision is initiated by a 
notice of disagreement and completed substantive appeal after 
a statement of the case has been furnished.  38 U.S.C.A. 
§ 7105(a); 38 C.F.R. § 20.200.  Failure to perfect an appeal 
renders a rating decision final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  A final 
decision is generally not subject to revision on the same 
factual basis.  38 C.F.R. § 3.104(a).  Previous 
determinations that are final and binding, including 
decisions of service connection, degree of disability, age, 
marriage, relationship, service, dependency, line of duty, 
and other issues, will be accepted as correct in the absence 
of clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a).

In Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006), the 
United States Court of Appeals for Veterans Claims held that 
when a rating decision is final, only a request for a 
revision premised on CUE could result in the assignment of 
earlier effective date.  A freestanding claim for an earlier 
effective date, once the appeal becomes final, attempts to 
vitiate the rule of finality.

As held above, the Board finds that a November 1997 RO rating 
decision which denied a claim for a rating greater than 10 
percent for bilateral flat feet with hallux valgus is final.  
This decision cannot be revisited absent a CUE claim, which 
has not been raised.

On July 20, 1999, the veteran filed a VA Form 21-4138 
requesting an increased rating for his bilateral foot 
disability.  Between the November 1997 rating decision and 
the July 20, 1999 application for an increased rating, the 
Board finds no written document of record from the veteran 
which may be construed as an application for an increased 
rating.  The Board has also carefully reviewed the veteran's 
VA clinical records between the time period from November 
1997 and July 20, 1999, but none of this evidence suggests an 
increased severity of symptoms to the next higher level so as 
to constitute an informal application for an increased 
rating.  See 38 C.F.R. § 3.157.

The law does allow the assignment of an effective date of 
award for the one year period prior to the July 20, 1999 
filing provided, however, that the increase in disability 
occurred within that one year period.  Harper, 10 Vet. App. 
at 126-27; VAOPGCPREC 12-98.  

The Board finds that it is not factually ascertainable that 
an increased severity of bilateral foot disability occurred 
within one year of the July 20, 1999 application for 
increased compensation benefits. 

The veteran currently alleges that the current severity of 
his bilateral foot disability has been present since the 
final November 1997 rating decision.  He is certainly 
competent to describe these characteristics of bilateral foot 
disability.  38 C.F.R. § 3.159(a).  According to his 
allegations, the overall severity of his foot disability did 
not increase in severity within one year from the July 1999 
filing for increased benefits but, rather, had been present 
prior to the one year period of filing the claim.  His 
allegations, however, if true, would negate the possibility 
of an earlier rating under 38 C.F.R. § 3.400(o)(2) as a 
matter of law.

The Board's review of the evidence contemporaneous in time to 
the July 1999 filing for an increased rating includes a 
September 1999 VA examination report that described the 
veteran has having a normal gait with no callosities, 
breakdown or unusual shoe-wear pattern.  He had tenderness in 
the plantar aspect of both feet, but good alignment of the 
Achilles tendon with no weakness, instability or edema.  The 
examiner indicated that the veteran had no limitation of 
functional standing or walking.  However, the examiner 
advised the veteran to avoid prolonged standing or walking.  
This evidence, when viewed in light of the entire evidentiary 
record, is highly probative evidence against a finding of 
severe bilateral pes planus was manifested in the one year 
period prior to filing the claim.

On this record, the Board must find that an increase in 
disability resulting for service connected bilateral flat 
feet with hallux valgus is not factually ascertainable as 
occurring within one year from the date of increased rating 
claim filed on July 20, 1999.  The claim for an earlier 
effective date of award for the 30 percent rating, therefore, 
cannot be awarded under 38 U.S.C.A. § 5110(b)(2) and 
38 C.F.R. § 3.400(o)(2).  See Harper v. Brown, 10 Vet. App. 
at 126-27; VAOPGCPREC 12-98.  The appeal, therefore, is 
denied.

The Duty to Notify and Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) also require VA to notify a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the DC under 
which the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant DCs, which typically provide 
for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.

With respect to the issue of timeliness of appeal, the Board 
points out that the notice and duty to assist provisions of 
the VCAA do not apply to this claim as the law as mandated by 
statute is dispositive of the claim.  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  The VCAA essentially 
clarifies VA's duty to notify claimants of any information 
that is necessary to substantiate a claim for benefits and 
codifies VA's duty to assist.  Thus, because the facts of 
this case are not in dispute and this case involves pure 
statutory interpretation in light of the documents of record, 
the VCAA is inapplicable and need not be further discussed.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The claims for an increased rating for bilateral foot 
disability and earlier effective date for the award of 
increased compensation pre-dated the passage of the VCAA.  In 
this case, the veteran has submitted extensive argument in 
this case citing the applicable criteria for an increased 
rating under Diagnostic Code 5276 and highlighting the 
medical evidence which he believes supports his claims for an 
increased rating and earlier effective date of award.  He has 
directly submitted private medical evidence as well as 
photographs of his feet and ankles.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board finds that VA has not complied with 
the VCAA requirements.  However, the veteran's statements of 
record, to VA examiners as well as argument presented on 
appeal, specifically speak to the effects that his service 
connected foot disability has had upon his work and 
activities of daily living.  He has extensively cited the 
applicable evidence and criteria pertaining to his claims.  
He has demonstrated an awareness of the relative 
developmental duties in this case, and even submitted 
photographs as additional evidence in his possession as 
pertinent to his claims.  

Overall, the Board finds that the veteran has demonstrated 
actual knowledge of the evidentiary requirements for 
increased rating and earlier effective date of award claims 
on appeal.  On the facts of this case, the Board finds that 
the notice errors have not affected the essential fairness of 
the adjudications and have not resulted in any prejudicial 
harm to the veteran.

VA has a duty to assist the veteran in the development of the 
claims.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard, supra.  The 
RO has obtained VA and private treatment records.  The RO has 
also provided several VA examinations to determine the 
current nature and severity of his bilateral foot disability.  
This evidence has been supplemented by treatment records 
added to the claims folder, to include evidence submitted by 
the veteran directly to the Board.

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

The November 1997 decision, which continued the 10 percent 
evaluation for bilateral flat feet with hallux valgus and 
denied service connection for a right knee and hip disorders 
as being due to the service-connected bilateral flat feet 
with hallux valgus, was not timely appealed and the appeal as 
to this issue is dismissed.

The claim for a rating greater than 30 percent for bilateral 
flat feet with hallux valgus is denied.

The claim for an effective date earlier than July 20, 1999 
for the grant of a 30 percent rating for bilateral flat feet 
with hallux valgus is denied.


REMAND

In a rating decision dated September 2006, the RO granted 
claims of service connection for right and left ankle 
strains, and separately assigned initial 10 percent ratings 
effective March 27, 2006.  In March 2007, the RO received a 
VA Form 9 wherein the veteran expressed disagreement with the 
10 percent evaluations assigned for each ankle.  The claims 
file does not reflect that a SOC has been promulgated as to 
these claims.  Where a veteran has submitted a timely notice 
of disagreement with an adverse decision and the RO did not 
subsequently issue a SOC addressing the issue, the Board 
should remand the issue to the RO for issuance of an SOC.  
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  
Accordingly, these matters must be remanded to the RO.

Accordingly, the case is REMANDED for the following action:

The RO should furnish the veteran an SOC on the 
issues of entitlement to an initial rating greater 
than 10 percent for right ankle strain, and 
entitlement to an initial rating greater than 10 
percent for left ankle strain.  RO should allow the 
veteran the appropriate period of time in which to 
perfect the appeal of this issue and proceed 
accordingly.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  .  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


